DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the Election filed on 12/28/20.  Accordingly, claims 1-20 are currently pending, of which claims 1-12 are elected, and claims 13-20 are withdrawn from further consideration.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 7, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sadowsky et al (2009/0252257) in view of Pi et al (2013/0272263).
-Regarding claim 1, Sadowsky et al  teaches a data modulation method, performed by a terminal device (“wireless communication device”, [0038]), the method (see figure 1) comprising: 
procedure (104, 106) of dividing, by the terminal device, to-be-sent data  (103) into N bit groups (“groups of bits 107”, 0015]) , wherein N>2 and N is an integer, (see [0015, 0025]); 
procedure of generating, by the terminal device, N complex symbol groups (indicated by respective N outputs of (108), wherein an ith complex symbol group is obtained by processing 
procedure (comprising (114)s) of sending, by the terminal device, the N complex symbol groups (see [0019]).
Sadowsky et al  does not teach whether the mapping rule corresponding to the ith bit group is determined based on at least a group identity of the ith bit group and a first parameter, the first parameter comprises at least one of a pilot parameter, a hopping identity, a terminal device identity, a layer index of a non-orthogonal layer, or a hopping offset, as claimed.
However, Sadowsky et al  teaches that the mapping rule corresponding to the ith bit group is determined based on a particular spatial-frequency subcarrier modulation assignment for the ith bit group, (see “parser 106 may parse a block of bits representing an OFDM symbol into groups having a variable number of coded bits, and subcarrier modulators 108 may individually modulate the groups of bits on OFDM subcarriers in accordance with the spatial-frequency subcarrier modulation assignments to generate symbol-modulated subcarriers 109”, [0023]), wherein the particular spatial-frequency subcarrier modulation assignment can be sent, as a feedback, from a receiving device (“receiver 200”, [0035]) at a receiving site.  Sadowsky et al  also teaches that the terminal device is for wireless communications in a wireless network (e.g., “wireless local area networks”, [0002]).

For further applications, it would have been obvious for one skilled in the art before the effective filing date of the invention to implement Sadowsky et al, as taught by Pi et al, in such a way that the terminal device would be used for wireless communications in a wireless network comprising a plurality of base stations and a plurality of terminal devices wherein each devices could be distinguished from others by its ID and an allocation resource could be distinguished from others by its ID, wherein the receiving device would be a base station, and wherein the particular spatial-frequency subcarrier modulation assignment, sent as a feedback from the base station, would comprise an ID of the terminal device in order to inform the terminal device that the particular spatial-frequency subcarrier modulation assignment is intended for the terminal device, and an ID of the ith bit group in order to inform the terminal device that the particular spatial-frequency subcarrier modulation assignment is for  the ith bit group.
With the implementation, Sadowsky et al  in view of Pi et al  teaches that the mapping rule corresponding to the ith bit group is determined based on a group identity (being the ID of the ith bit group) of the ith bit group and a terminal device identity (being the ID of the terminal device).

With the implementation, Sadowsky et al  in view of Pi et al  teaches that the mapping rule corresponding to the ith bit group is determined based on a cell identity (being the ID of the base station).
-Regarding claim 4, as for claim 1, Sadowsky et al  in view of Pi et al  teaches that the terminal device identity is the identity of the terminal device in the wireless network, (said identity considered here equivalent with the limitation “a radio network temporary identity (RNTI), a radio resource control (RRC) identity, or a temporary mobile subscriber identity (TMSI)”).
	-Regarding claim 7, as applied to claim 1 set forth above and herein incorporated, Sadowsky et al  in view of Pi et al  teaches a  data modulation apparatus (“wireless communication device”, [0038] of Sadowsky et al) performing a method (see figure 1 of Sadowsky et al and associated texts) configurable of comprising: 
procedure (104, 106) of dividing, by the terminal device, to-be-sent data  (103) into N bit groups (“groups of bits 107”, [0015]) , wherein N>2 and N is an integer, (see [0015, 0025]); 
procedure of generating, by the terminal device, N complex symbol groups (indicated by respective N outputs of (108), wherein an ith complex symbol group is obtained by processing 
procedure (comprising (114)s) of sending, by the terminal device, the N complex symbol groups (see [0019]), 
wherein Sadowsky et al  in view of Pi et al  teaches a  data modulation apparatus teaches that the mapping rule corresponding to the ith bit group is configurable to be determined based on a group identity of the ith bit group and a terminal device identity.
Further, Sadowsky et al  in view of Pi et al  teaches that the data modulation apparatus is configurable to comprise a processor “processor”; and a memory “machine readable medium” having computer readable instructions stored thereon that, when executed by the processor, cause the apparatus to perform the method, (see [0065] of Sadowsky et al ).
-Claim 8 is rejected with similar reasons for claim 2.
-Claim 10 is rejected with similar reasons for claim 3.
Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Sadowsky et al in view of Pi et al , and further in view of Cariou et al (2018/0183909).
-Regarding claim 3, Sadowsky et al  in view of Pi et al  does not teach whether the terminal device retransmits the to-be-sent data, wherein mapping rules corresponding to the N bit groups during each transmission are respectively the same as mapping rules corresponding to the N bit groups during an initial transmission, as claimed.

For further application, it would have been obvious for one skilled in the art before the effective filing date of the invention to implement Sadowsky et al  in view of Pi et al, as taught by Cariou et al, in such a way that the terminal device would be configurable to retransmit the to-be-sent data, wherein mapping rules corresponding to the N bit groups during each transmission are respectively the same as mapping rules corresponding to the N bit groups during an initial transmission when receiving a request to do so from the base station, so that with the implementation, Sadowsky et al  in view of Pi et al  and Cariou et al would be enhanced with capability of data re-transmission.
-Claim 9 is rejected with similar reasons for claim 3.
Allowable Subject Matter
Claims 5, 6, 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 11/28/20 have been fully considered but they are not persuasive.  The applicant mainly argues that the subject matter of all of claims 1-20 is sufficiently related, and that a thorough search for the subject matter of claims 1-12 would .
The examiner respectfully disagrees.  The two claim groups do not form a single general inventive step under PCT Rule 13.1 because  under PCT Rule 13.1, they lack the same or corresponding special features .  And, it is explained in the previous Office Action,  Group I (claims 1-12)  is direct to a process and associated apparatus for data modulation while  Group II (claims 13-20)  is direct to a process and associated apparatus for data demodulation.  The two claim groups do not relate to a single general inventive step because Group II has separate special features, e.g., being indicated by limitations “demodulate a corresponding complex symbol group based on the mapping rule corresponding to each of the N complex symbol groups” (claim 13), “the apparatus is further caused to: determine, based on a pilot in the uplink signal, a pilot parameter corresponding to the pilot; and determine, based on the pilot parameter and a group identity of each of the N complex symbol groups, the mapping rule corresponding to each of the N complex symbol groups “ (claim 17), “the apparatus is further caused to: determine the hopping identity based on a pilot in the uplink signal; and determine, based on the hopping identity and a group identity of each of the N complex symbol groups, the mapping rule corresponding to each of the N complex symbol groups” (claim 18), “the apparatus is further caused to: determine the terminal device identity based on a pilot in the uplink signal; and determine, based on the terminal device identity and a group identity of each of the N complex symbol groups, the mapping rule corresponding to each of the N complex symbol groups” (claim 19), etc.  While examining Group I, the examiner does not necessarily 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG M PHU whose telephone number is (571)272-3009.  The examiner can normally be reached on 8:00-16:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PHUONG PHU/
Primary Examiner
Art Unit 2632